89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.LARKEN MINNESOTA, INC.;  Larken, Inc.;  Larken Iowa City,Inc., Appellants,v.Dirk A. WRAY;  Al Yip, Defendants,andLenora K. CHEN;  Pine Hill Minnesota, Inc.;  Pine HillMinnesota Investments, Inc.;  Pine Hill Iowa,Inc.;  Pine Hill Iowa Investments, Inc.,Appellees.
No. 95-2219.
United States Court of Appeals, Eighth Circuit.
Submitted June 10, 1996.Filed July 1, 1996.

Before BEAM and HEANEY, Circuit Judges, and BOGUE,* District Judge.
PER CURIAM.


1
Larken Minnesota, Inc., Larken, Inc., and Larken Iowa City, Inc.  (collectively, Larken) appeal the district court's2 order requiring Larken to sell its interests in two hotels to the appellees, at the appellees' bid price, pursuant to the deadlock provisions in the partnership agreements.   Having reviewed the parties' briefs and submissions, we conclude the judgment of the district court was correct.   Accordingly, based upon the well-reasoned opinion of the district court, we affirm.   See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota